United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0031
Issued: July 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 10, 2016 appellant, through counsel, filed a timely appeal of an August 5,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that he developed
Parsonage Turner Syndrome (PTS) or any other claimed medical condition causally related to
the accepted July 29, 2014 insect sting.
FACTUAL HISTORY
On August 28, 2014 appellant, then a 43-year-old property maintenance worker, filed a
traumatic injury claim (Form CA-1) alleging that he was stung on his top lip by a hornet while
cutting vegetation on July 29, 2014 in the performance of duty. He alleged that he had an
allergic reaction to the sting and was hospitalized. Appellant’s supervisor completed the Form
CA-1 and agreed that appellant was stung by an insect while performing job duties. He noted
that appellant received medical treatment and returned to work on July 30, 2014. Appellant’s
supervisor reported that appellant then claimed that he developed a groin infection and back
injuries as a result of the sting. He noted that the employing establishment did not support
appellant’s claim for a groin infection or back injuries as occurring in the performance of duty as
these conditions preexisted the July 29, 2014 employment insect sting.
Appellant submitted a series of notes beginning on August 4, 2014 from Dr. W. David
Bruce, an orthopedic surgeon, diagnosing cervical nerve root pain and left shoulder joint pain.
Dr. Bruce reported on August 4, 2014 that appellant’s lumbar pain and left shoulder pain had
begun a few days before he was stung in the lip by a bee. He noted that appellant was stung by a
wasp, and after the sting, he threw the loppers he was using. Appellant had an allergic reaction
and went to the emergency room. Dr. Bruce found that, since the sting and emergency treatment,
appellant had diffuse unrelenting pain in his shoulder and down his arm. He opined, “I have
never seen [PTS] result from a bite, but I suspect it could. I know that jellyfish can sometimes
cause it. This sounds like [PTS] to me, especially the amount of pain he is actually in.”
In his August 12, 2014 note, Dr. Bruce reviewed appellant’s treatment and failure to
improve. He found, “I cannot rule out [PTS] as a direct result of his sting. It is rare, but it does
happen.” Dr. Bruce also noted that appellant had a pustule in his groin which appeared to be a
staph infection.
Dr. Richard G. Pearce, a Board-certified orthopedic surgeon, examined appellant on
August 22, 2014. He noted that appellant had been stung by a bee on July 29, 2014 and
developed neck and left upper extremity pain with weakness. Dr. Pearce diagnosed possible
brachial plexus neuritis on the left. He noted that appellant’s clinical examination appeared to be
out of proportion to his cervical anatomic findings. Dr. Pearce found that the diffuse motor
weakness in appellant’s left arm was puzzling.
Appellant submitted medical records from Dr. David Lowry, an osteopath, noting that he
developed left upper extremity pain with radiation down his arm following an allergic reaction to
a bee sting on July 29, 2014. Dr. Lowry diagnosed cervical nerve root pain, shoulder joint pain,
degeneration of cervical intervertebral disc, neck pain, and displacement of cervical
intervertebral disc without myelopathy on August 26, 2014.

2

In a report dated August 27, 2014, Dr. Tareck A. Kadrie, a Board-certified neurologist,
examined appellant due to severe left upper extremity numbness, pain, tingling, and weakness.
He indicated that appellant’s condition began the day after he was stung by an insect. Dr. Kadrie
found that appellant had left upper extremity weakness and pain of “unclear etiology.” He noted
that appellant’s symptoms suggested a diffuse left cervical polyradiculopathy such as left
brachial plexopathy of idiopathic origin, PTS. Dr. Kadrie noted that there were cases of
encephalon myeloradiculopathy associated with bee stings.
In a letter dated September 18, 2014, OWCP requested additional factual and medical
evidence in support of appellant’s claim. It allowed 30 days for a response. Appellant submitted
additional medical evidence from Dr. Eugene H. Ryan, an internist, dated August 1, 2014.
Dr. Ryan examined appellant due to left neck and thoracic muscle spasm and noted that appellant
had been stung by a hornet on July 29, 2014.
In a note dated September 18, 2014, Dr. Bruce again opined that appellant’s condition
was PTS. He noted, “I think it is direct from the stings [appellant] got.” Dr. Bruce gave the
differential diagnosis of PTS or brachial plexus disorder.
By decision dated October 23, 2014, OWCP denied appellant’s claim finding that the
medical evidence was insufficient to establish a causal relationship between his accepted insect
sting on July 29, 2014 and any other medical condition.
Dr. Bruce completed a report on November 18, 2014 and described appellant’s history of
insect sting and initial treatment. He noted that appellant reported numbness and tingling, which
had been nonstop since the sting. Dr. Bruce reported that he requested electrodiagnostic testing
to assist with the possible diagnosis of PTS. He noted that there was no standardized test for
PTS and that it was a diagnosis of exclusion. Dr. Bruce reported that appellant made progress
with nerve blocks which indicated that the original diagnosis of PTS developed from the sting
was correct. He diagnosed PTS secondary to bee sting on July 29, 2014. Dr. Bruce again
explained that to reach a diagnosis of PTS he had to rule out other possible diagnoses. He noted,
“Prior to the sting on July 29th, [appellant] did not have a history of numbness and tingling in the
upper extremity. The physical findings on his initial visit on August 4th remained consistent if
not worse on each subsequent visit until he received the nerve blocks…. After receiving the
nerve blocks I saw some improvement….” Dr. Bruce again opined that the wasp sting on
July 29, 2014 was the origin of appellant’s condition.
Appellant, through counsel, requested an oral hearing from OWCP’s Branch of Hearings
and Review on November 21, 2014. He submitted his emergency room records from July 29,
2014, which indicated that he sustained multiple stings to his face with swelling of his lip and
throat.
In a note dated December 3, 2014, Dr. Bruce opined that appellant developed PTS and
that the nerve blocks were working well for him. He found that there was no doubt that PTS was
the correct diagnosis.

3

Dr. Gregory N. Ball, a Board-certified anesthesiologist, examined appellant on
December 11, 2014 and diagnosed reflex sympathetic dystrophy of the upper limb, brachial
plexus leases, and other symptoms affecting the cervical region.
Dr. Bruce completed a note on November 1, 2014 and diagnosed PTS or brachial plexitis
from the wasp sting. He opined that appellant’s testing was required to rule out other causes of
his conditions. In a note dated January 7, 2015, Dr. Bruce again diagnosed PTS from the workrelated stings. He opined that appellant’s condition fit the syndrome and the “way it happened.”
Appellant returned to regular duty on March 9, 2015. In a note dated June 4, 2015,
Dr. Bruce diagnosed PTS caused by a sting that occurred at work. He found that appellant had
reached maximum medical improvement and provided an impairment rating.
Appellant testified at the oral hearing on June 19, 2015 before a representative of
OWCP’s Branch of Hearings and Review. He indicated that while at work on July 29, 2014 he
was stung on the upper lip by what he believed was a hornet, that his lip began to swell, that his
throat began closing, and that he could not breathe. Appellant received emergency attention for
his reaction to the sting. He testified that his left shoulder began hurting the afternoon of July 29,
2014 following the stings. Appellant reported for work the next day, but did not work an entire
shift because his shoulder was hurting. He sought medical treatment for his left shoulder on
August 4, 2014 with Dr. Bruce. OWCP’s hearing representative allowed appellant an additional
30 days to submit medical evidence. No additional evidence was received.
By decision dated August 11, 2015, OWCP’s hearing representative reviewed the
medical evidence and found that Dr. Bruce had not explained how an insect bite could cause
PTS. He further noted that Dr. Bruce had not explained what test results confirmed the diagnosis
of PTS. The hearing representative concluded that Dr. Bruce had not provided medical rationale
causing his opinions to be of reduced probative value. He found that appellant had not met his
burden of proof to establish an injury causally related to his employment.
On January 28, 2016 counsel requested reconsideration from the August 11, 2015
decision. In support of this request, he submitted an additional medical note from Dr. Bruce.
Dr. Bruce completed a report on January 12, 2016 and diagnosed PTS. He opined that
appellant’s insect bites resulted in this diagnosis. Dr. Bruce concluded that as appellant’s insect
bites were work related and caused the PTS, then PTS was directly work related. He noted “The
literature supports this in that other creatures and bites have resulted in [PTS] and this has been
confirmed by neurologist.”
By decision dated August 5, 2016, OWCP denied modification of its prior decision. It
found that appellant had not submitted medical evidence establishing a causal relationship
between his accepted employment-related insect stings and his diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable

4

time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of proof to demonstrate the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his disability and/or condition relates to the
employment incident.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he
developed PTS or any other diagnosed medical condition as a result of employment-related
insect sting.
On July 29, 2014 appellant was stung on the top lip by an insect while performing his
federal job duties. This aspect of his claim is not in dispute. Appellant testified that, following
his hospitalization and treatment for allergic reaction to the insect sting, he developed left
shoulder and upper extremity pain. He initially sought treatment for this condition on August 4,
2014 from Dr. Bruce. Beginning on August 4, 2014, Dr. Bruce tentatively diagnosed PTS as a
result of the insect sting. He continued to support this diagnosis and relationship on
November 1, 2014 and January 7, 2015. In his August 27, 2014 note, Dr. Kadrie also suggested
that appellant’s condition could be PTS or left brachial plexopathy of idiopathic origin. These
initial reports were insufficient to meet appellant’s burden of proof as neither Dr. Kadrie nor
Dr. Bruce provided a firm diagnosis.8 The remainder of appellant’s physicians, Drs. Pearce,
Lowry, Ryan, and Ball, provided alternative diagnoses and did not suggest that appellant’s left
shoulder and upper extremity conditions were due to his employment injury of July 29, 2014. As

3

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

4

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

5

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

See Val D. Wynn, 40 ECAB 666 (1989); A.R., Docket No. 16-1416 (issued April 10, 2017) (medical evidence
which does not provide a firm diagnosis is insufficient to establish a traumatic injury claim).

5

these reports do not provide an opinion on the cause of appellant’s left shoulder and upper
extremity conditions, these opinions are insufficient to establish causal relationship.9
Dr. Bruce submitted a series of notes confirming his opinion that appellant developed
PTS as a result of his accepted insect stings on July 29, 2014. Following his initial examination
on August 4, 2014, he repeated his diagnosis of PTS and his conclusions on September 18, 2014
noting, “I think it is direct from the stings [appellant] got.” This report goes further in supporting
the diagnosis of PTS as work related. Dr. Bruce was clear in his diagnosis and provided a
definite opinion on causal relationship. On November 18, 2014 Dr. Bruce explained that he
requested electrodiagnostic testing to assist with the possible diagnosis of PTS. He noted that, as
there was no standardized test for PTS, it must be diagnosed through the exclusion of other
conditions. Dr. Bruce reported that appellant made progress with nerve blocks which indicated
that the original diagnosis of PTS developed from the sting was correct. This report offers
support for appellant’s diagnosis of PTS from his July 29, 2014 employment injury, but does not
contain the necessary medical reasoning necessary to meet his burden of proof to establish that
any of the diagnosed medical conditions are causally related to the accepted insect sting. A mere
conclusion without the necessary rationale explaining how and why Dr. Bruce believes that an
incident resulted in a diagnosed condition is not sufficient to meet appellant’s burden of proof.10
Dr. Bruce did not explain why a positive response to nerve blocks would support his diagnosis of
PTS. He also opined that there was a temporal relationship between appellant’s stings on
July 29, 2014 and onset of his symptoms of numbness and tingling in the upper extremity. The
Board has held that medical reasoning which relies solely on the temporal relationship between a
condition and employment is insufficient to meet appellant’s burden of proof. Neither the fact
that the condition became apparent during a period of employment nor the belief that the
employment cause or aggravated a condition is sufficient to establish causal relationship.11
In a note dated January 12, 2016, Dr. Bruce attributed appellant’s diagnosis of PTS to the
July 29, 2014 insect bite. He noted, “The literature supports this in that other creatures and bites
have resulted in [PTS] and this has been confirmed by neurologist.” Dr. Bruce did not provide
specific citations to medical publications and did not explain how and why he reached the
conclusion that appellant’s PTS was related to the July 29, 2014 insect bite. The Board has held
that excerpts of medical publications have probative value only to the extent that the material is
interpreted and cited by a physician rendering an opinion on the causal relationship between a
condition and specified employment injury.12 Furthermore, his reliance on Dr. Kadrie’s findings
are not supportive of appellant’s claim, as Dr. Kadrie indicated that appellant’s condition could
be left brachial plexopathy of idiopathic origin.
As there is no medical evidence in the record clearly explaining how or why appellant
could have developed PTS or any other diagnosed condition causally related to an insect sting
9

D.R., Docket No. 16-0528 (issued August 24, 2016).

10

Id.

11

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

12

Harlan L. Soeten, 38 ECAB 566-67 (1987).

6

sustained in the performance of duty, he has not submitted the necessary medical opinion
evidence to meet his burden of proof to establish an injury due to his July 29, 2014 insect sting.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed PTS or any other claimed medical condition causally related to the accepted July 29,
2014 insect sting.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

